United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 16, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-30353
                         Conference Calendar



TERENCE SIAS,

                                     Plaintiff-Appellant,

versus

STATE OF LOUISIANA; PERKINS, Captain;
C. PAUL PHELPS CORRECTIONAL CENTER,
Anger Management Counsel & Correctional Staff,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 2:03-CV-355
                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Terence Sias, Louisiana prisoner # 127791, appeals from the

district court’s dismissal as frivolous and for failure to state

a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii) of his

pro se, in forma pauperis (IFP) complaint.     Sias’s complaint

alleged that he was denied the constitutional right of access to

the courts in violation of 42 U.S.C. § 1983.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 04-30353
                                   -2-

     Sias does not provide a clear assertion that indicates the

manner in which the defendants allegedly denied his right of

access to the courts.      He also does not present a coherent

argument showing that he has been prejudiced in his ability to

prepare and transmit a necessary legal document to a court.       He

therefore has failed to establish that he has suffered a

constitutional deprivation.      See Lewis v. Casey, 518 U.S. 343,

351-54 (1996); Ruiz v. United States, 160 F.3d 273, 275 (5th Cir.

1998).    Sias’s allegations are vague and conclusory and are

therefore insufficient to establish a 42 U.S.C. § 1983 claim.

See Arnaud v. Odom, 870 F.2d 304, 307 (5th Cir. 1989).

     Sias also seeks an injunction and raises claims relating to

disciplinary reports, retaliation, and the deprivation of good

time credits.    This court will not consider these claims because

they were not presented to the district court.      See Leverette v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).        To the

extent that Sias seeks injunctive relief regarding his claim of

denial of access to the courts, he fails to establish that such

relief is warranted.    See FED. R. APP. P. 8.

     Sias’s appeal is without arguable merit and is dismissed as

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.    The district court’s dismissal of Sias’s

complaint as frivolous and for failure to state a claim counts as

a strike under 28 U.S.C. § 1915(g), as does the dismissal of this

appeal.    See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.
                            No. 04-30353
                                 -3-

1996).    This court cautions Sias that if he accumulates three

strikes, he will not be able to proceed IFP in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; ALL OUTSTANDING MOTIONS

DENIED; SANCTION WARNING ISSUED.